IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,746


EX PARTE MASOUD SHANE SALATINI, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F02-25109-Q IN THE 204TH DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to fifteen years' imprisonment. The Fifth Court of Appeals affirmed his conviction.
Salatini v. State, No. 05-04-01855-CR (Tex. App.-Dallas, delivered December 28, 2005, no pet.).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of his
right to petition for discretionary review pro se. We remanded this application to the trial court for
findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit and the record,
the trial court concluded that Applicant is entitled to the opportunity to file a petition for discretionary
review. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). The trial court recommends that
relief be granted. We find that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-04-01855-CR
that affirmed his conviction in Case No. F02-25109-Q from the 204th Judicial District Court of Dallas
County. Applicant shall file his petition for discretionary review with the Fifth Court of Appeals
within 30 days of the date on which this Court's mandate issues.

Delivered: August 22, 2007
Do not publish